Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 31, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  148113-5                                                                                             Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  MORGAN T. FISHER,                                                                                       David F. Viviano,
           Plaintiff-Appellant,                                                                                       Justices


  v
                                                                    SC: 148113; 148115
                                                                    COA: 312106; 314077
                                                                    Leelanau CC Family Division:
                                                                    2009-008198-DM
  JORDI LLORÉ JUSTRIBO,
             Defendant-Appellee.
  _________________________________________/
  In re F L FISHER, Minor.
                                                                    SC: 148114
                                                                    COA: 313387
                                                                    Leelanau CC Family Division:
                                                                    12-008704-NA

  _________________________________________/

        On order of the Court, the application for leave to appeal the October 15, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 31, 2014
         p0128
                                                                               Clerk